Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 1 of 13 PageID #: 1739




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     WHEELING

  UNITED STATES OF AMERICA,

                 Plaintiff,
  v.                                                      Criminal Action No. 5:18-CR-14-1
                                                          (BAILEY)
  RODRIQUIES EVANS,

                 Defendant.

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         On this day, the above-styled matter came before this Court upon consideration of

  the Report and Recommendation of United States Magistrate Judge James P. Mazzone.

  By Local Rule, this action was referred to Magistrate Judge Mazzone for submission of a

  proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his R&R

  on June 15, 2020 [Doc. 417]. In that filing, the magistrate judge recommends that this

  Court deny the defendant’s several Motions to Suppress Evidence [Docs. 382, 383, 3841,

  filed April 24, 2020.

         Pursuant to 28 U.S.C.    §   636(b)(1)(c), this Court is required to make a de nova

  review of those portions of the magistrate judge’s findings to which objection is made.

  However, the Court is not required to review, under a de novo or any other standard, the

  factual or legal conclusions of the magistrate judge as to those portions of the findings or

  recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

  150 (1985).    In addition, failure to file timely objections constitutes a waiver of de novo

  review and the right to appeal this Court’s Order. 28 U.S.C.        §   636(b)(1); Snyder v.

  Ridenour, 889 F.2d 1363, 1366(4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

  94 (4th Cir 1984). Objections to the R&R were timely filed on June 29, 2020 [Doc. 422].
Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 2 of 13 PageID #: 1740




  Accordingly, this Court will conduct a do novo review of those portions to which objections

  were made; the remaining portions will be reviewed for clear error.

        An evidentiary hearing on the Motions was scheduled, but by agreement of the

  parties, the issues were submitted to the Court on briefs.

         Mr. Evans has been indicted on the following counts: Conspiracy to Distribute and

  to Possess with Intent to Distribute Controlled Substances (1 count); Distribution of

  Methamphetamine(2 counts); and Possession with Intent to Distribute Methamphetamine

  (1 count). A forfeiture allegation is contained within the Superseding Indictment.

        The defendant has filed three separate Motions to Suppress. The first Motion

  seeks to suppress evidence obtained from a search of the property located at 555

  Eyermann Road, Belpre, Ohio [Doc. 382]. The second Motion [383] seeks to suppress

  evidence obtained from wiretap communications [Doc. 383]. The final Motion seeks to

  suppress information obtained from a cell phone [Doc. 384].

        “As a general rule, the burden of proof is on the defendant who seeks to suppress

  the evidence.” United States v. kerns, 2016 WL 5745117, 4 (S.D. W.Va. Sept. 26,

  2016) (Johnston, J.) (citing United States v. Adkinson, 191 F.Supp.3d 565, 568 (E.D. Va.

  2016)) (in turn citing United States v. Dickerson, 655 F.2d 559, 561 (4th Cir. 1981)).

        With respect to the search of the Belpre house, the Magistrate Judge recommended

  denial of the motion in part due to a lack of standing. The burden is clearly on the

  defendant to show that he had standing. “The ‘capacity to claim the protection of the

  Fourth Amendment depends.. upon whether the person who claims the protection of the

  Amendment has a legitimate expectation of privacy in the invaded place.’ [Rakas v.



                                              2
Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 3 of 13 PageID #: 1741




  Illinois, 439   u.s.   128, 143 (1978)]. ‘In order to demonstrate a legitimate expectation of

  privacy, [a defendant] must have a subjective expectation of privacy, and that subjective

  expectation must be reasonable.’ United States v. Bynum, 604 F.3d 161, 164 (4th Cir.

  2010) (alteration and internal quotation marks omitted).” United States v. Ferebee, 957

  F.3d 406, 412 (2020).

         The requirement that the defendant have a reasonable expectation of

         privacy in the property    —    often characterized as whether the defendant has

         “standing” to challenge the search--is not jurisdictional, but it is nonetheless

         a threshold inquiry that is preliminary to and distinct from the question of

         whether a warrant was required: “The concept of standing in Fourth

         Amendment cases can be a useful shorthand for capturing the idea that a

         person must have a cognizable Fourth Amendment interest in the place

         searched before seeking relief for an unconstitutional search            Byrd v.

         United States,           U.S.         ,   138 S. Ct. 1518, 1530, 200 L.Ed.2d 805

         (2018) (emphasis added); Id. at 1526 (“Whether a warrant is required is a

         separate question from the one the Court addresses here, which is whether

        the person claiming a constitutional violation has had his own Fourth

        Amendment rights infringed by the search and seizure which he seeks to

         challenge.” (emphasis added)(internal quotation marks omitted)); United

         States v. Bellina, 665 F.2d 1335, 1339 (4th Cir. 1981) (“[r]he threshold

        question in every suppression case is the existence of a reasonable

         expectation of privacy in the area searched.” (internal quotation marks



                                                      3
Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 4 of 13 PageID #: 1742




         omitted)). Accordingly, if the individual seeking to challenge a search does

         not have a legitimate expectation of privacy in the property or place being

         searched, the individual lacks “standing’ and the inquiry ends without

         consideration of the merits of the search claim.

  United States v. Ferebee, 957 F.3d 406, 412 (2020).

         With regard to standing, at the time of the search, this defendant disclaimed any

  knowledge of the owner, had never been to the area before, and had never been to the

  property. These denials are hardly dispositive in light of the evidence in this case.

         It is uncontested that defendant did not own or primarily reside at the Eyermann

  residence. Therefore, at the time of the search, defendant was, at best, a visitor at the

  Eyermann property. While a visitor may have a legitimate expectation of privacy at the

  home of another, “not every visitor merely present with the consent of the householder has

  a legitimate expectation of privacy.” United States v. Gray, 491 F.3d 138, 145 (4th Cir.

  2007) (citing Minnesota v. Caner, 525 U.S. 83, 89 (1998) (internal quotations omitted)).

        As noted by Judge Mazzone, the Fourth Circuit has recognized a distinction

  between two types of visitors: social guests and business visitors. The former may have

  a legitimate expectation of privacy while the latter does not. Gray, 491 F.3d at 145-46.

  In other words, visitors who are present at a residence “essentially   ...   for a business

  transaction” have no legitimate expectation of privacy in the residence of a third party.

  Caner, 525 U.S. at 90. In the instant case, there is no evidence that defendant was a

  social guest at the Eyermann residence. Rather, the evidence indicates that Defendant




                                              4
Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 5 of 13 PageID #: 1743




  was present at the Eyermann residence to conduct a business transaction(s), i.e. to sell

  drugs. See [Docs. 382-1 and 406-11.

         While, according to the property owner, the defendant was a frequent visitor to the

  property, the statements of the property owner also confirm that the defendant’s purpose

  in being there was to sell drugs. Based upon the foregoing, this Court agrees with Judge

  Mazzone that the defendant lacks standing to assert his Fourth Amendment claim with

  regard to the search of the house.

         Even if the defendant were to have standing, the evidence supports the propriety

  of the search. The defendant contends that there was an insufficient nexus between the

  alleged criminal activity and the property.

         As noted by Judge Mazzone:

         “[P]robable cause requires only a probabilityorsubstantial chance of criminal

         activity, not an actual showing of such activity.    .   .   .   [l]nnocent behavior

        frequently will provide the basis for a showing of probable cause; to require

        otherwise would be to sub sflentio impose a drastically more rigorous

         definition of probable cause than the security of our citizens demands.”

         Illinois v. Gates, 462   u.s.   213, 243 n. 13 (1983) (internal citations and

         quotations omitted).     When considering whether a search warrant is

        supported by probable cause, the “crucial element is not whether the target

        of the search is suspected of a crime, but whether it is reasonable to believe

        that the items to be seized will be found in the place to be searched.”

         United States v. Lalor, 996 F.2d 1578, 1582 (4th Cir. 1993) (citing Zurcher



                                                5
Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 6 of 13 PageID #: 1744




         v. Stanford Daily, 436 U.S. 547, 566 & n.6 (1978)). “[TJhe nexus between

         the place to be searched and the items to be seized may be established by

         the nature of the item and the normal inferences of where one would likely

         keep such evidence.      .   .   .   probable cause can be inferred from the

         circumstances, and a warrant is not invalid for failure to produce direct

         evidence that the items to be seized will be found at a particular location.”

         Lalor, 996 F.2d at 1582.

  [Doc. 417 at 6].

         In this case the affidavit for the search warrant details statements made by

  confidential informants and persons with personal knowledge of the defendant’s drug

  trade, detailing large shipments and sales of methamphetamine in the Marietta, Ohio, and

  Parkersburg, Paden City and New Martinsville, West Virginia areas. Belpre, Ohio, is

  directly across the Ohio River from Parkersburg, West Virginia, while the defendant is from

  Columbus, Ohio, two hours away.

         The affidavit also detailed that the Columbus, Ohio, police department followed a

  vehicle driven by defendant Evans’ girlfriend from Columbus to the Eyermann Road house,

  whereupon the driver went into the house, stayed 5 minutes, then drove directly back to

  Columbus—a four hour round trip. The defendant was present in the house at the time.

         The contents of the affidavit forwarrant more than adequately support the inference

  that the defendant was trafficking in large amounts of drugs, that he received drugs at the

  Eyermann Road house, and that he would have to store the drugs at the house. The

  defendant’s history of firearm possession and the statements of the informants also

  support the inference that firearms would be found at the house.

                                                   6
Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 7 of 13 PageID #: 1745




         In addition, this Court finds that the “good faith” exception to the exclusionary rule

  established by United States v. Leon, 468 U.S. 897 (1993), applies.

         For the reasons stated above, the defendant’s Motion to Suppress Evidence

  Obtained from Unlawful Search of Property [Doc. 3821 will be denied.

        The second Motion to Suppress filed by this defendant deals with evidence of

  wiretap communications. The defendant contends that the affidavit forthe wiretap did not

  satisfy the requirement of an exhaustion of all other investigative remedies and a finding

  of “necessity” before any wiretap interception may be granted.

        It is well settled that wiretaps should not be “routinely employed as the initial step

  in criminal investigation.” United States v. Giordano, 416 U.S. 505, 515 (1974). In

  United States v. Smith, the Fourth Circuit stated:

        [flhe burden that these provisions impose upon the government to show the

        inadequacy of normal investigative techniques is not great, and the adequacy

        of such a showing is “to be tested in a practical and commonsense fashion,”

        United States v. Clerkley, 556 F.2d 709, 714 (4th Cir. 1977) (internal

        quotations omitted), cert. denied, 436 U.S. 930 (1978), that does not

        “hamper unduly the investigative powers of law enforcement agents.” United

        States v. Leavis, 853 F.2d 215, 221—22 (4th Cir. 1988); see United States

        v. Depew, 932 F.2d 324, 327 (4th Cir.), cart, denied, 502 U.S. 873 (1991);

        United States v. Muldoon, 931 F.2d 282, 285 (4th Cir. 1991). While the

        government cannot discharge its burden with “bare conclusory statements

        that normal techniques would be unproductive,” United States v. Ashley,


                                               7
Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 8 of 13 PageID #: 1746




         876 F.2d 1069, 1072 (1st Cir. 1989), or ‘mere ‘boilerplate recitation of the

         difficulties of gathering usable evidence,” Leavis, 853 F.2d at 221, it is not

         required to show that other methods have been “wholly unsuccessful,”

         Ashley, 876 F.2d at 1072, or that it has exhausted “all possible alternatives

         to wiretapping.” Clerkley, 566 F.2d at 715 (emphasis in original). Instead,

         it need only present “specific factual information,” Leavis, 853 F.2d at 222,

         sufficient to establish that it “has encountered difficulties in penetrating [the]

         criminal enterprise or in gathering evidence—to the point where.

         wiretapping becomes reasonable,” given “the statutory preference for less

         intrusive techniques.” Ashley, 876 F.2d at 1072 (quoting United States v.

         Abou—Saada, 785 F.2d 1, 11(1st Cir.), cert. denied, 477 U.S. 908 (1986));

         see Leavis, 853 F.2d at 222 (that the “extraordinary” and highly ‘intrusive     fl”
         technique of wiretapping is “necessary to probe a [criminal enterprise] that

         might otherwise have proved impossible to penetrate”).

  31 F.3d 1294, 1297-98 (4th Cir. 1994).

         In the instant case, the application was supported by an approximately fifty-three

  (53) page affidavit, which included approximately seventy-four (74) paragraphs devoted

  to demonstrating that less intrusive investigatory techniques had not been successful or

  were not likely to be successful. Said paragraphs contain a detailed, factual recitation of

  the various investigative tools used, whether and to what extent these tools were

  successful, and if not, why they were not successful or likely to be so.




                                                 8
Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 9 of 13 PageID #: 1747




         In his R&R, Judge Mazzone cited several specific examples from the affidavit, as

  follows:

                For example, at paragraphs 107-113, at pages 34-36 of the affidavit,

         physical surveillance efforts made bylaw enforcement are detailed, including

         efforts to surveil suspected members of the Elaine Crips Family (“ECF”)

         operation. A traffic-stop of one of the alleged members is detailed, as is the

         fact that said alleged member could not be detained or searched because

         there was no probable cause. Efforts to surveil Defendant’s apartment are

         detailed, as well as the difficulties of obtaining information from these efforts

         given the risk and/or likelihood of detection by the targets of the surveillance.

                At paragraphs 114-116, pages 36-36, efforts concerning confidential

         informants are detailed, including the information obtained therefrom and the

         limitations thereof. In particular, the affidavit detailed the interactions with the

         various sources, as well as the inability of the various confidential informants

         to provide information or access to the leadership of the suspected drug

         organization. The sources’ interactions with leadership were limited, and law

         enforcement explained that this was common and likely to maintain the

         secrecy and safety of those at the top of the organization. Such a barrier

         made it difficult for law enforcement to obtain information regarding the

         leadership within the organization without compromising safety and the

         integrity of the investigation.




                                                  9
Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 10 of 13 PageID #: 1748




                 Paragraphs 117-119 at page 38 detail the potential use of undercover

          agents to infiltrate the suspected drug organization, ultimately discounting

          this investigatory tactic as too dangerous. Specifically, it was noted that

          Defendant showed a cell phone video to a confidential informant that

          allegedly showed a person being shot in the face. The confidential informant

          believed the person in the video who did the shooting was the defendant.

                 Paragraph 120, parts a-c detailed the use of searches to further the

          investigation, specifically noting that they had been useful in placing some

          conspirators in possession of illegal drugs. This section of the Affidavit

          detailed several search warrants and the execution of the same. While

          noting that they were successful in identifying some conspirators, leading to

         the seizure of various illegal items, the Affidavit noted the limitations of these

         warrants to the specific circumstances for which they were authorized,

          leaving the investigation into the wider distribution ring unaddressed by

         necessity.

   [Doc. 417].

          Information of this type continues for another approximately thirty-eight (38)

   paragraphs and eighteen (18) pages and includes information as to such techniques as

  trash searches, Grand Jury and/or Administrative Subpoenas, interviews, Pen Register

  Trap and Trace Information and Toll records, mobile tracking devices, pole cameras,

  arrests, controlled purchases, phone location information, and financial records

  investigations.



                                                10
Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 11 of 13 PageID #: 1749




           In addition, this Court finds that the “good faith” exception to the exclusionary rule

   established by United States v. Leon, 468 U.S. 897(1993), applies. While the defendant

   argues that United States v. Giordano, 416 U.S. 505, 524-25 (1974), stands for the

   proposition that the “good faith” exception does not apply where the necessity requirement

   is not met, this Court does not read Giordano to say that. In addition, it is hard to imagine

   that a 1974 case could anticipate the Leon exception, which was not announced until

   1993.

           This Court finds that the affidavit in support of the wiretap more than adequately

   satisfies the requirements of 18 U.S.C.      § 2518(1)(c). Defendant Rodriquies Evans’s
   Motion to Suppress Evidence of Wiretap Communications [Doc. 383] will be denied.

           The final Motion to suppress seeks to suppress any evidence obtained from the

   electronic surveillance of defendant Evans’s cell phone on the basis that the probable

   cause supporting the warrant was not corroborated.          It appears that the defendant’s

   objections do not encompass this warrant, which means that this Court should review for

   clear error.

           Law enforcement officers must generally secure a warrant before conducting a

   search of a cell phone. Riley v. California, 573 U.S. 373, 386(2014). The data at issue

   in this case includes real-time cell phone data, or data which could pinpoint defendant’s

   physical location in real-time based upon the defendant’s cell phone. With respect to

   real-time location data, Federal Courts have recognized that probable cause is required

   before a warrant for such information maybe authorized. United States v. Myles, 2016

   WL 1695076, at     *
                          7 (E.D. N.C. Apr. 26, 2016) (“[w]ith respect to “real-time” location



                                                 11
Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 12 of 13 PageID #: 1750




   data.. .the majority of federal courts that have considered the issue have concluded that

   such information may only be obtained pursuant to a warrant supported by probable

   cause’). There appears to be no dispute here that probable cause is needed for the

   warrant at issue to be valid. A review of the affidavit in support of the application for this

   search warrant reveals that probable cause existed for the issuance of a warrant.

          The defendant challenges not whether the contents of the affidavit for warrant were

   sufficient, but rather complains that the information presented was not sufficiently

   corroborated. As defendant has correctly observed, “an important factor in determining

   whether an informant’s report establishes probable cause is the degree to which it is

   corroborated.” United States v. Miller, 925 F. 2d 695, 698 (4th Cir. 1991). However,

   police surveillance is not the only means of corroboration available. “Admissions of crime,

   like admissions against proprietary interests, carrytheirown indicia of credibility— sufficient

   at least to support a finding of probable cause to search.” United States v. Harris, 403

   U.S. 573, 583 (1971).

          In this case, the information was not from an anonymous tipster. Rather it was from

   an informant known to the investigators and in custody. The confidential informant did not

  just admit to cursory or superfluous dealings with members of the suspected drug

   organization. Rather, the informant admitted to having been a part of the alleged drug

   operation at issue.     The informant detailed a six-month business relationship with

   defendant, which included but was not limited to information regarding interactions, routine,

   and schedule. Importantly, the weights of the drugs referenced were not small           —   this

   informant admitted to having dealt in terms of ounces ratherthan grams. Given the extent



                                                 12
Case 5:18-cr-00014-JPB-JPM Document 426 Filed 07/23/20 Page 13 of 13 PageID #: 1751




   of the confidential informant’s involvement in the alleged drug operation and given the fact

   that the extent of his involvement was unveiled through his own statements against

   interest, this Court must agree with Judge Mazzone that the requisite level of corroboration

   is contained within the subject affidavit.

          In addition, this Court would again find that the “good faith” exception to the

   exclusionary rule established by Leon would apply. This was no cowboy operation. The

   agents in this case were extremely careful in the efforts to obtain evidence and to seek

   multiple warrants.

                                          CONCLUSION

          After careful consideration of the record and the motions, it is the opinion of this

   Court that the Report and Recommendation [Doc. 4171 should be, and is, hereby

   ORDERED ADOPTED. The Objections [Doc. 422] are OVERRULED. As such, the

   Motion to Suppress Evidence Obtained from Unlawful Search of Property [Doc. 382],

   Defendant Rodriquies Evans’s Motion to Suppress Evidence of Wiretap Communications

   [Doc. 383] and Motion to Suppress Evidence Obtained from Unlawful Electronic

   Surveillance of Cell Phone [Doc. 384] are hereby DENIED.

          It is so ORDERED.

         The Clerk is directed to transmit copies of this Order to all counsel of record herein.

         DATED: July 23, 2020.




                                                     J   N PRESTON BAILEY
                                                     UNI      ATES DISTRICT JUDGE


                                                13
